DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

Status of Claims
Claims 1-4 and 6-9 are pending and under examination.
Claim 5 has been canceled.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JP 2017-008802, filed 01/20/2017, is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment
Based on the amended claims and remarks received on 02/19/2021, the previous prior art rejection based on Jones has been withdrawn and a new prior art rejection is set forth (see below).

Drawings
No objections to the drawings are made.

Specification
No objections to the specification are made.

Claim Objections
No objections to the claims are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2005/0188705; Pub. Date: Sep. 1, 2005; already of record – hereinafter “Jones”) in view of Matsushita (US 2014/0209193; Pub. Date: Jul. 31, 2014 – hereinafter “Matsushita”), and further in view of Linner (US Patent No. 4,567,847; Date of Patent: Feb. 4, 1986; already of record – hereinafter “Linner”).

Regarding claim 1, Jones teaches a specimen preparation apparatus (Jones; fig. 1, #2, [0034]) comprising:
a lower-side structure that forms a specimen chamber (Jones; fig. 1, #6, [0034]) in which a specimen base is provided (Jones; fig. 1, #10, [0034]), the lower-side structure comprising: 
a first gas pipe in communication with a gas supply and configured to supply gas to the specimen chamber (Jones; fig. 1, #46, #44, #32, #34, #40, #42 [0035, 0036]); and 
a vacuum pipe in communication with a vacuum source and configured to remove gas from the specimen chamber (Jones; fig. 1, pipe extending to the left out of #48, [0039]); 
an upper-side structure that forms a nozzle chamber above the specimen chamber (Jones; fig. 1, #8, [0034]), the upper-side structure comprising: 
a second gas pipe in communication with a gas supply and configured to supply gas to the nozzle chamber (Jones; fig. 1, #54, [0039]); 
a relief valve configured to remove gas from the nozzle chamber (Jones; fig. 1, #52, [0039]); and 
a nozzle comprising a nozzle tip configured to eject a specimen (Jones; figs. 1 & 2, #62, #63, [0040-0041]); 
a cooler that cools the specimen base (Jones teaches a water cooler 30 connected to coolant compressors 32 and 34. Each coolant compressor 32 and 34 is connected to heat exchanger 40 and 42.  The heat exchanges are in heat exchange relationship with the stage 10 so as to cool the stage 10 directly via switches 41 and 43.  When the switches 41 and 43 are “on” the switches cool the stage 10 via thermally conductive braided links 45; fig. 1, #30, #45, [0035]).  Therefore, the cooler 30 is a cooler that cools the specimen base 10); 
a gate valve that separates the specimen chamber and the nozzle chamber (Jones; figs. 1-2, #22, [0034]); 
a controller (Jones teaches a computer that controls; fig. 6, #95, [0035, 0040, 0042, 0045, 0046, 0048, 0050, 0068, 0083]); and 
memory storing programming instructions configured to control the controller to maintain a relationship of gas pressures when the specimen chamber and the nozzle chamber are in communication with each other (Jones teaches a system computer controller that, when the specimen chamber and the nozzle chamber are in communication, creates a vacuum in the nozzle chamber to maintain a relationship of gas pressures; fig. 7e-i, [0058-0066]) by at least: 
controlling supply of gas into the specimen chamber through the first gas pipe inlet (Jones; [0066]); 
controlling removal of gas from the specimen chamber through the vacuum pipe (Jones teaches the specimen chamber is under vacuum when the gate is open due to the vacuum in the nozzle chamber being on [0041, 0058-0078]);
controlling introduction of gas into the nozzle chamber through the second gas pipe (Jones teaches during extraction of the sample container 14 from stage 10 in the sample chamber 6 to the nozzle chamber 8, the second gas pipe is closed; [0041].  Therefore the introduction of gas into the nozzle chamber through the second gas pipe being controlled singe the valve is closed); and 
controlling transfer of gas between the specimen chamber and the nozzle chamber through the gate valve (Jones teaches vacuum pump 52 in the nozzle chamber 8, as well as vacuum pump 48 in the specimen chamber 6 are on during the specimen extraction from the sample chamber 6 to the nozzle chamber 8.  Therefore the pumps in each chamber controlling the transfer of gas through the gate valve between each of the two chambers; [0041, 0058-0066]), 
wherein the controller is further programmed or configured to control after the specimen base is cooled by the cooler and before the gate valve is opened and to open the gate valve in response to the specimen base having a temperature equal to or lower than a preset threshold temperature (Jones teaches the cooler is configured to continuously and repeatedly cycle to achieve the desired cryogenic cooling temperatures in the specimen samples; [0036-0037] – and that the cooling device continues to operate during the extraction of the sample container 14 from the stage 10 in the sample chamber 6 to the nozzle chamber 8; [0066].  Therefore the device being configured to control after the specimen base is cooled by the cooler and before the gate valve is opened, to open the gate valve in response to the specimen base having a temperature equal to or lower than a preset threshold temperature since the cycles are continuously repeated to achieve the desired cryogenic cooling temperature).
Jones does not teach the control is programmed or configured to control the gas pressure such that the gas pressure in the specimen chamber is higher than the gas pressure in the nozzle chamber and to open the gate valve in response to the gas pressure in the specimen chamber being higher than the gas pressure in the nozzle chamber.
However, Matsushita teaches the analogous art of a sample preparation apparatus (Matsushita; fig. 2, #100, [0031]) comprising a specimen chamber (Matsushita; fig. 2, #10, [0025]) having a vacuum pipe in communication with a vacuum source and configured to remove gas from the specimen chamber (Matsushita; fig. 2, #50, #4, #74, [0039]) and a nozzle chamber (Matsushita; fig. 2, #20, [0025]) having a gas pipe in communication with a gas supply and configured to supply gas to the nozzle chamber (Matsushita; fig. 2, 60, #6, #72, [0040]), a relief valve configured to remove gas from the nozzle chamber (Matsushita; fig. 2, #70, #2, #40, [0038]), a controller (Matsushita; fig. 2, #82, [0037]) wherein the controller is programmed or configured to control the gas pressure such that the gas pressure in the specimen chamber is higher than the gas pressure in the nozzle chamber and to open the gate valve in response to the gas pressure in the specimen chamber being higher than the gas pressure in the nozzle chamber (Matsushita teaches if the controller 82 determines that the current pressure inside the nozzle chamber (P2) is less than or equal to the pressure inside the specimen chamber (Pset), the controller allows the gate valve 12 to be opened; fig. 3, S118, [0062-0074].  Therefore Matsushita teaches a controller configure to open the gate valve when the pressure inside the specimen chamber higher than the pressure inside the nozzle chamber).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller of Jones to be configured to control the gas pressure such that the gas pressure in the specimen chamber is higher than the gas pressure in the nozzle chamber and to open the gate valve in response to the gas pressure in the specimen chamber being higher than the gas pressure in the nozzle chamber, as taught by Matsushita, because Matsushita teaches that when the specimen nozzle chamber is pre-evacuated, large pressure variations which would normally damage or scatter the sample can be prevented (Matsushita; [0009]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Jones and Matsushita both teach a sample preparation apparatus (Matsushita; fig. 2, #100, [0031]) comprising a specimen chamber (Matsushita; fig. 2, #10, [0025]) having a vacuum pipe in communication with a vacuum source and configured to remove gas from the specimen chamber (Matsushita; fig. 2, #50, #4, #74, [0039]) and a nozzle chamber (Matsushita; fig. 2, #20, [0025]) having a gas pipe in communication with a gas supply and configured to supply gas to the nozzle chamber (Matsushita; fig. 2, 60, #6, #72, [0040]), a relief valve configured to remove gas from the nozzle chamber (Matsushita; fig. 2, #70, #2, #40, [0038]), a controller (Matsushita; fig. 2, #82, [0037]).
Modified Jones does not teach the controller configured to maintain a relationship of gas pressures such that a gas pressure in the specimen chamber is higher than a gas pressure in the nozzle chamber when the specimen chamber and the nozzle chamber are in communication with each other.
However, Linner teaches the analogous art of a specimen preparation apparatus (Linner; fig. 2) comprising a specimen chamber (Linner; fig. 2, #90, col. 13, lines 60-62) and an upper-side structure that forms a chamber (Linner; fig. 2, #50, col. 13 lines 51-52), which are separated by gate valve 60 (Linner; fig. 2, #60, col. 13, lines 51-52 & 60-62), a control panel 10 that controls turbomolecular pump (Linner; fig. 2, #30, col. 12, lines 13-18) wherein when the specimen chamber and the nozzle chamber are in communication with each other, the controller controls the turbomolecular pump to maintain a relationship of gas pressures such that a gas pressure in the specimen chamber is higher than a gas pressure in the upper-side structure that forms a chamber (Linner teaches the sample holder 100 is placed into the sample chamber 90, the mechanical pump is activated to achieve a pressure of 1x10-3 Torr in the specimen chamber.  Then the mechanical pump is shut off and the gate valve 60 is opened between the sample chamber and the upper-side structure that forms a chamber; col. 15 lines 28-43.  Thereafter, the turbomolecular pump draws a vacuum of 1x10-8 Torr to 1x10-10 Torr; col. 15 lines 44-50.  Linner also teaches the turbomolecular pump is configured in the upper-side structure that forms a chamber; fig.2, #30.  The activation of the turbomolecular pump creating a pressure differential between the upper-side structure that forms a chamber and the specimen chamber that results in the a relationship of gas pressures such that a gas pressure in the specimen chamber is higher than a gas pressure in the upper-side structure that forms a chamber since the draw of gas from the system is located in the upper-side structure that forms a chamber, thereby creating an instantaneous pressure differential between the two chamber.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller, specimen chamber, and nozzle chamber of modified Jones to control the relationship of gas pressures such that a gas pressure in the specimen chamber is higher than a gas pressure in the nozzle chamber, as taught by Linner, because Linner teaches the ultra-high vacuum in the upper chamber is used to perform sublimation, equilibrium and dehydration procedures in order to cyroprepare tissue without overt disruption or destruction of the morphological characteristics of the ultrastructure of tissue cells (Linner; col. 6, lines 31-34, col. 7, lines 7-10).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Jones and Linner both teach a specimen preparation apparatus having an upper chamber and lower sample chamber (Linner; fig. 2, #50, #90, col. 13 lines 51-52, col. 13, lines 60-62), which are separated by gate valve 60 (Linner; fig. 2, #60, col. 13, lines 63-64).

Regarding claim 2, modified Jones teaches the specimen preparation apparatus according to Claim 1 above, wherein the controller is further programmed or configured to control the nozzle to eject the specimen onto the specimen base when the lower-side structure and the upper-side structure are in communication with each other (Jones; [0062-0063]).

Regarding claim 6, modified Jones teaches the specimen preparation apparatus according to claim 1 above, further comprising
a vacuum device in communication with the vacuum pipe and configured to reduce a pressure in the specimen chamber (Jones, fig. 1, #48, [0039, 0043]), wherein 
the controller is further programmed or configured to open the gate valve after: 
reducing the pressure in the specimen chamber by the vacuum device (The modification of the controller of Jones to control the gas pressure such that the gas pressure in the specimen chamber is higher than the gas pressure in the nozzle chamber and to open the gate valve in response to the gas pressure in the specimen chamber being higher than the gas pressure in the nozzle chamber has previously been discussed in claim 1 above.  Matsushita additionally teaches the process includes evacuating the specimen chamber to about 10-5 Pa by the vacuum pump; Matsuhsita; [0063]), 
cooling the specimen base by the cooler (Cooling the specimen base by the cooler prior to opening the gate valve has previously been discussed in claim 1 above), 
supplying the drying gas into the specimen chamber (Jones teaches the heat exchangers continuously supply gas to the specimen chamber, and that the gas supplied is nitrogen – which is a well-known drying gas; [0036-0037]), and then 
forming the relationship of the gas pressures between the specimen chamber and the nozzle chamber, in a state where the gate valve is closed (The modification of the controller of Jones to control the gas pressure such that the gas pressure in the specimen chamber is higher than the gas pressure in the nozzle chamber and to open the gate valve in response to the gas pressure in the specimen chamber being higher than the gas pressure in the nozzle chamber has previously been discussed in claim 1 above).

Regarding claim 9, modified Jones teaches the specimen preparation apparatus according to Claim 1 above, wherein the controller is further programmed or configured to control a process of ejecting the specimen onto the specimen base by the nozzle, and a process of executing vacuum-drying by reducing a pressure in the specimen chamber after the specimen is ejected onto the specimen base (Jones teaches after position the sample into chamber 6, the assembly is returned to the condition shown in fig. 1 wherein chamber 6 is evacuated [0038, 0039, 0042]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Matsushita, in view of Linner, and further in view of Kennedy (US 2008/0057577; Pub: Date: Mar. 27, 2008; already of record – hereinafter “Kennedy”)

Regarding claim 3, modified Jones teaches the specimen preparation apparatus according to claim 1 above, wherein the controller is further programmed or configured to control supply of a drying gas into the specimen chamber such that the gas pressure in the specimen chamber is higher than the gas pressure in the nozzle chamber (The modification to control the relative pressures in the specimen chamber and the nozzle chamber has previously been discussed in claim 1 above.  Jones additionally teaches the heat exchangers continuously supply gas to the specimen chamber and that the gas supplied is nitrogen – which is a well-known drying gas; [0036-0037, 0055-0068], therefore controlling supply of drying gas into the specimen chamber; fig. 6, [0055-0068]).
Modified Jones does not teach controlling a valve positioned in the first gas pipe.
However, Kennedy teaches the analogous art of an enclosed chamber with inlet and outlet lines further comprising a control valve (Kennedy; [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first gas pipe to additionally include a control valve, as taught by Kennedy, because Kennedy teaches metering and control valves can be used for controlling gas or liquid flows to and from the chamber (Kennedy; [0061]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Jones and Kenney both teach enclosed chamber comprising a nozzle in an upper section and a cryogenic vapor in the lower section (Kennedy; fig. 1)

Regarding claim 4, modified Jones teaches the specimen preparation apparatus according to claim 3 above, wherein the controller and the relief valve maintain the relationship of the gas pressures between the specimen chamber and the nozzle chamber by controlling the supply of drying gas into the specimen chamber and controlling the removal of gas from the nozzle chamber after the gate valve is opened (The modification of Jones to maintain a relationship of gas pressure has previously been discussed in claim 1 above. Jones additionally teaches controlling the supply of drying gas into the specimen chamber and removal of gas from the nozzle chamber when the gate valve is opened [0058-0066]).   

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Matsushita, in view of Linner, and further in view of Hanafusa et al (US 20090191097; Pub. Date: Jul, 30, 2009; already of record – hereinafter “Hanafusa”).

Regarding claim 7, modified Jones teaches the specimen preparation apparatus according to Claim 1 above, further comprising a transport mechanism that transports the nozzle between the upper-side structure and the lower-side structure (Jones, fig. 1, #66, [0040, 0041]), wherein 
the upper-side structure comprises a cover member (Jones, fig. 1, #57, [0040])
Modified Jones does not teach a cover member that deforms with a movement of the nozzle.   
However, Hanafusa teaches the analogous art of a nozzle having a cover member wherein the cover member deforms with movement of the nozzle (Hanafusa; fig. 8, #28, [0119, 131]). 
It would have been obvious to one of ordinary skill in the art before the effective filing to modify the cover member of modified Jones to have a cover member that deforms with movement of the nozzle, as taught by Hanafusa, because Hanafusa teaches the cover member that deforms with a movement of the nozzle allows the nozzle to freely move with its distal tip being isolated from the outside (Hanafusa; fig. 8, [0139]).  One or ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Hiroshi and Hanafusa both teach nozzle heads that operate within a working chamber (Hanafusa; fig. 1, #26, [0131]).

Regarding claim 8, modified Jones teaches the specimen preparation apparatus according to claim 7 above, further comprising a rigid frame that is placed to surround an opening of the gate valve at a periphery of the gate valve (Jones, fig. 1, #18, [0034]), wherein the cover member seals from an opening edge of the frame to a periphery of the nozzle (Jones, fig. 1, #57, #60 sealed by O ring sealing, [0040]).

Response to Amendment
Applicants arguments filed on 02/19/2021 have been fully considered.

Applicant(s) argue on page 7 of their remarks towards the 103 obviousness rejection over Jones in view of Linner that neither Jones nor Linner disclose or suggest the newly-added claim element “the controller is further programmed or configured to control the gas pressure such that the gas pressure in the specimen chamber is higher than the gas pressure in the nozzle chamber after the specimen base is cooled by the cooler and before the gate valve is opened and to open the gate valve in response to the specimen base having a temperate equal to or lower than a preset threshold temperature and the gas pressure in the specimen chamber being higher than the gas pressure in the nozzle chamber”.  The Examiner agrees in part and disagrees in part.  
	Jones teaches the cooler is configured to continuously and repeatedly cycle to achieve the desired cryogenic cooling temperatures in the specimen samples; [0036-0037] – and that the cooling device continues to operate during the extraction of the sample container 14 from the stage 10 in the sample chamber 6 to the nozzle chamber 8; [0066].  Therefore the device being configured to control after the specimen base is cooled by the cooler and before the gate valve is opened, to open the gate valve in response to the specimen base having a temperature equal to or lower than a preset threshold temperature since the cycles are continuously repeated to achieve the desired cryogenic cooling temperature.
The Examiner agrees with Applicant(s) that Jones does not teach the control is programmed or configured to control the gas pressure such that the gas pressure in the specimen chamber is higher than the gas pressure in the nozzle chamber and to open the gate valve in response to the gas pressure in the specimen chamber being higher than the gas pressure in the nozzle chamber.  However, the Examiner has modified the rejection based on Jones with Matsushita who does teach a controller is programmed or configured to control the gas pressure such that the gas pressure in the specimen chamber is higher than the gas pressure in the nozzle chamber and to open the gate valve in response to the gas pressure in the specimen chamber being higher than the gas pressure in the nozzle chamber (Matsushita teaches if the controller 82 determines that the current pressure inside the nozzle chamber (P2) is less than or equal to the pressure inside the specimen chamber (Pset), the controller allows the gate valve 12 to be opened; fig. 3, S118, [0062-0074]).  Therefore, Jones in view of Matsushita and further in view of Linner teach the amended claim language as recited.
Applicant(s) argue further on page 7 of their remarks that Jones nor Linner contemplate the advantages of the prevention of infiltration of warm air and unwanted condensation.  Applicant(s) argue that Linner does the opposite and discloses warming the sample (See Linner, col. 10, lines 43-48).  The Examiner respectfully disagrees.  Linner does contemplate unwanted condensation as suggested by “vitrification in conjunction with a supercooled fluid such as liquid nitrogen, helium, propane or the various freons will cause the tissue sample fluids to supercool to the amorphous state before and/or without the formation of noticeable or resolvable cell water ice crystals” col. 8 lines 19-24, “The reason that -140 degrees C is preferred is that pure water, existing in the vitreous phase when at liquid nitrogen temperatures, will begin to initiate cubic ice crystallization at -123 degrees C.  As discussed in the prior art section of this disclosure, ice crystallization causes ultrastructural damage, i.e. reticulation to the morphology of tissue samples” col. 8 lines 62-68, and finally “a residual gas analyzer 13 … This instrument can read the atomic weight of each gas present in the sample chamber 90.  In addition, residual gas analyzer 13 is used to determine the water vapor levels in the chamber which can be used to determine the end point for dehydration” col. 12 lines 25-33.  Furthermore, Although Applicant(s) citation to col. 10, lines 43-48 may teach warming the sample – The Examiner notes that this step is performed after the gate valve 60 is opened, the turbomolecular pump draws vacuum to 1x10-8 Torr to 1x10-10 Torr, and the system is allowed to equilibrate for one to five hours; Linner col. 15 lines 39-65. Therefore, Linner does not teach the opposite of Applicant(s) advantage of preventing unwanted condensation.

Applicant(s) further argue on pages 7-8 of their remarks that “when the specimen chamber and the nozzle chamber are in communication with each other” is not a conditional statement since the claim language describes the programming instructions.  The examiner agrees and has removed the clause.

Lastly, Applicant(s) argue on page 8 of their remarks towards the 103 obviousness rejection of Jones in view of Linner that the combination of references does not disclose or suggest maintaining the relationship of gas pressures when the specimen chamber and the nozzle chamber are in communication, and that the Examiner asserts without any evidentiary support in the record that because Jones is capable of functioning as recited in the pending claims, it would have been obvious to modify the reference.  The Examiner respectfully disagrees. Linner teaches the analogous art of a specimen preparation apparatus (Linner; fig. 2) comprising a specimen chamber (Linner; fig. 2, #90, col. 13, lines 60-62) and an upper-side structure that forms a chamber (Linner; fig. 2, #50, col. 13 lines 51-52), which are separated by gate valve 60 (Linner; fig. 2, #60, col. 13, lines 51-52 & 60-62), and a control panel 10 that controls a turbomolecular pump (Linner; fig. 2, #30, col. 12, lines 13-18).  Linner also teaches the sample holder 100 is placed into the sample chamber 90, the mechanical pump is activated to achieve a pressure of 1x10-3 Torr in the specimen chamber.  Then the mechanical pump is shut off and the gate valve 60 is opened between the sample chamber and the upper-side structure that forms a chamber; col. 15 lines 28-43.  Thereafter, the turbomolecular pump draws a vacuum of about 1x10-8 Torr to 1x10-10 Torr; col. 15 lines 44-50.  Linner also teaches the turbomolecular pump is configured in the upper-side structure that forms a chamber; fig.2, #30.  Therefore, the activation of the turbomolecular pump creating to further reduce the pressure from 1x10-3 Torr to about 1x10-8 Torr would result a pressure differential being maintained between the upper-side structure that forms a chamber and the specimen chamber that results in the a relationship of gas pressures such that a gas pressure in the specimen chamber is higher than a gas pressure in the upper-side structure that forms a chamber since the draw of gas from the system is located in the upper-side structure that forms a chamber, thereby creating an instantaneous pressure differential between the two chamber where the pressure is more negative in the upper chamber where the turbomolecular pump is arranged. 
Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller, specimen chamber, and nozzle chamber of modified Jones to control the relationship of gas pressures such that a gas pressure in the specimen chamber is higher than a gas pressure in the nozzle chamber, as taught by Linner, because Linner teaches the ultra-high vacuum in the upper chamber is used to perform sublimation, equilibrium and dehydration procedures in order to cyroprepare tissue without overt disruption or destruction of the morphological characteristics of the ultrastructure of tissue cells (Linner; col. 6, lines 31-34, col. 7, lines 7-10).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Jones and Linner both teach a specimen preparation apparatus having an upper chamber and lower sample chamber (Linner; fig. 2, #50, #90, col. 13 lines 51-52, col. 13, lines 60-62), which are separated by gate valve 60 (Linner; fig. 2, #60, col. 13, lines 63-64).

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Hiroki et al. (US 2015/0137001) teaches a sample chamber comprising a gas supply and a vacuum exhaust wherein a relationship between the reading of the gas supply inlet and the vacuum exhaust is maintained by a controller.
Negishi (US 2013/0134325) teaches a sample chamber and sample container wherein the sample container comprises a valve that allows a space in the sample container to be evacuated and sealed such that regardless of the pressure difference between the sample chamber and the sample container, the pressure inside the sample container is maintained at the lower pressure.
Naruse (US 2015/0137000) teaches a device for transferring a specimen from a specimen chamber to a nozzle chamber. 

Allowable Subject Matter
Applicant(s) instant specification states on page 11 “In addition, a drying gas pipe 50 is provided in the lower-side structure 12.  One end of the drying gas pipe 50 is placed in the specimen chamber 18, and the other end is connected to a drying gas supply system (not shown).  The drying gas supplied from the drying gas supply system is supplied to the specimen chamber 18 through the drying gas pipe 50” and on page 14 “The control device 74 may supply the drying gas to the specimen chamber 18 after the gate valve 16 is opened, and may thus maintain the relationship of the gas pressure between the specimen chamber 18 and the nozzle chamber 20”.  Furthermore, fig. 3-6 show the drying gas supply 50 having an open end in the specimen chamber.  Therefore, the specification and drawings provide support for the drying gas being released into the specimen chamber and the release of the drying gas in the chamber performing the function of maintaining the relation of the gas pressure between the specimen chamber 18 and the nozzle chamber 20 – The release of the drying gas therefore defining over the prior art since the drying gas in Jones is not released into the specimen chamber but rather is cycled through a heat exchanger within the specimen chamber.  The Examiner suggests amending the claim language to further define the release of the drying gas into the specimen chamber and correlating the release of the gas into the specimen chamber with the function of maintaining the relation of gas pressures between the specimen chamber 18 and the nozzle chamber 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        


/Kathryn Wright/Primary Examiner, Art Unit 1798